DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 & 17-19 in the reply filed on May 16th, 2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
The applicator end portion of claim 1 (reference number needed), 
The coolant of claim 1 (reference number needed), 
The acidic composition of claim 1 (reference number needed), 
The dose (of said acidic composition) of claim 1 (reference number needed),
The elongated device of claim 2 (reference number needed),
The distal end portion (of the cryogenic applicator head) of claim 6 (reference number needed),
The distal end portion (of the housing) of claim 7 (reference number needed),
The heat exchanger of claim 9 (item missing from drawings),
The volume of claim 10 (reference number needed),
The distal end portion (of the cryogenic applicator head) of claim 17, (reference number needed),
The end portion (of the housing) of claim 18 (reference number needed),
The end portion (of the housing) of claim 19 (reference number needed),
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 14 & 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9, 14 & 15, each claim recites “and/or” and the phrase “and/or” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention or are optional limitations (i.e. “A or B” vs. “A & B”). For examination purposes, anything stating “and/or” will be interpreted as “or” since it is unclear whether all or some of the limitations are positively claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Herweijer (U.S. Pub. No. 2015/0359664, cited in IDS), herein referred to as “Herweijer”, in view of Hendriks (EP 2952179, cited in IDS), herein referred to as “Hendriks”. 
Regarding claim 1, Herweijer discloses a kit suitable for the non-surgical treatment of skin lesions including warts, verrucae, corns, and skin tags (Abstract: device for non-surgical cold treatment of disorders, like warts; Figs. 1-2), said kit comprising: 
- a cryogenic body (applicator 4) comprising a housing (sleeve portion 5; [0036]: applicator 4 comprises a sleeve portion 5) comprising a coolant container (container 1; [0036]: sleeve portion 5 adapted to engage around the outer surface of container 1) and further comprising a cryogenic applicator head (wall portion 7; [0040]: The sleeve portion 5 of applicator 4 is part of an outer wall thereof and connects to a dome-shaped wall portion 7), whereby the housing (sleeve portion 5) and the cryogenic applicator head (wall portion 7) extend axially (see Figs. 1-2); said cryogenic applicator head (wall portion 7) comprises an applicator end portion (porous member 9) and is provided at said applicator end portion with a cryogenic tip (contact member 11; [0041]: The contact member 11 is mainly cylindrical and slightly protrudes through an opening in the top of the dome-shaped wall portion 7 of applicator 4) for performing a cryogenic treatment to a skin lesion ([0049]: The contact member 11 may then be brought into contact with the site to be treated, for example with the wart), whereby said coolant container (container 1) comprises a coolant suitable for cooling said tip (contact member 11; [0035]: a container 1 containing a refrigerant … In this case it is an aerosol containing butane/propane; [0048]: Due to the good heat conducting properties, also the temperature of contact member 11 will drop to the same degree, depending on the type of and amount of refrigerant supplied to the heat exchanger), and 
While Herweijer discusses that the cryogenic body (applicator 4) can be used in conjunction with an active ingredient ([0059]: applicator 4 can be used in combination with an ingredient, in particular active ingredient; wherein “active” would mean something that would do something therapeutic to the area that could be an acid, especially in consideration that it is a treatment for warts), Herweijer fails to disclose:
- an acid body comprising an acid container comprising an acidic composition and having an acid outlet, and further comprising an acid dispenser head that axially extends from said acid container; said acid dispenser head is in fluid communication with said acid outlet and is suitable for applying a dose of said acidic composition to a skin lesion.
However, Hendriks discloses a kit suitable for the non-surgical treatment of skin lesions including warts, verrucae, corns, and skin tags (Title: Treatment of a skin lesion; [0002]: The composition is considered effective against a plethora of superficial lesions selected from the group consisting of warts, verrucae, corns, skin tags, etc.).
- an acid body (applicator 1) comprising an acid container (can or container 2) comprising an acidic composition ([0005]: the treatment liquid comprises an acid) and having an acid outlet (dip tube opening 10), and further comprising an acid dispenser head (nozzle 41) that axially extends from said acid container ([0034]: the spray valve systems frees treatment liquid 52 from the container 2); said acid dispenser head (nozzle 41) is in fluid communication with said acid outlet (see Fig. 1A where dip tube opening 61 connects to nozzle 41) and is suitable for applying a dose of said acidic composition to a skin lesion ([0038]: The spray or spray jet 5 may be applied to a lesion 71, such as a wart, on a body surface or topical area 7, such as the skin).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the kit of Herweijer to include the acid applicator of Hendriks for the purpose of the combined treatments (Hendrick’s treatment liquid comprises an acid + a low boiling point propellant ([0011] discusses the acids + propellant compositions)) allowing a more effective treatment than conventional cryotherapy but the combined may also be more effective than traditional wart acid treatments (Hendriks: [0007]).  

Claims 2-12, 14-15 & 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Herweijer in view of Hendriks as applied to claim 1 above, and further in view of Chiappetta (U.S. Pat. No. 5989229), herein referred to as “Chiappetta”. 
Regarding claim 2, while both Herweijer and Hendriks both disclose devices where a cryotherapy and acid treatment are applied to treat skin lesions, they are both contained within the same container so Herweijer in view of Hendriks fail to disclose that the cryogenic body and acid body are detachably engaged, thereby forming an elongated device.
However, Chiappetta discloses that the cryogenic body (needle cover assembly 10) and acid body (needle hub 50) are detachably engaged, thereby forming an elongated device (see Figs. 1-2; Col. 3, lines 10-11: The proximal end of inner sleeve 20 fits snugly on the needle hub 50; Col. 2, lines 55-56: The needle cover assembly 10 of this invention includes an inner sleeve 20 and an outer sleeve 30; Col. 4, lines 11-12: inner sleeve 20 can be removed from needle 55). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the combined application of cryotherapy and acid treatment of Herweijer in view of Hendriks to the combined nested applicator design of Chiappetta for the purpose of minimizing the number of separate items (Chiappetta: Col. 4, line 15). In this modification, Chiappetta is only relied upon for the separate applicators and mechanical coupling of discrete applicators combined into one device, since Herweijer and Hendriks both disclose concomitant application of treatment agents. Where in this combination, Herweijer’s cryogenic body (applicator 4) is modified to be Chiappetta’s needle cover assembly 10 and Hendriks’ acid body (applicator 1) is modified to be Chiappetta’s needle hub 50. Additionally, the details and structural features distinct to each individual applicator (e.g. acid containers, coolant containers, etc., are still that of Herweijer or Hendriks unless further modified. The combination treatment of cryotherapy and acid is already known in the art and could result in co- or separate administration of the compositions, like the combination devices disclosed by Herweijer and Hendriks or as separate vials/containers that are not engageable/attachable. With that, the concept of two component engageable medical devices is not entirely new and there are many medical devices that take two compositions stored separately and either place them into a nested or side by side configuration (and some include mixers) but unique structures/functions could be new if explicitly specified so. 
Regarding claim 3, while both Herweijer and Hendriks both disclose devices where a cryotherapy and acid treatment are applied to treat skin lesions, they are both contained within the same reservoir/housing so Herweijer in view of Hendriks fail to disclose that the housing and the cryogenic applicator head are detachably engaged, thereby forming an engaged configuration.
However, Chiappetta discloses that the housing (outer sleeve 30) and the cryogenic applicator head (inner sleeve 20) are detachably engaged, thereby forming an engaged configuration (see Figs. 1-2; Col. 3, lines 25-30: Outer sleeve 30 fits snugly over at least that portion of inner sleeve 20; Col. 4, line 2: outer sleeve 30 is removed from inner sleeve 20; Col. 4, lines 11-12: inner sleeve 20 can be removed from needle 55). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the combined application of cryotherapy and acid treatment of Herweijer in view of Hendriks to the combined nested applicator design of Chiappetta for the purpose of minimizing the number of separate items (Chiappetta: Col. 4, line 15). Where in this combination, Herweijer’s housing (sleeve portion 5) and cryogenic applicator head (wall portion 7) are modified to be within Chiappetta’s outer sleeve 30 and inner sleeve 20, respectively. 
Regarding claim 4, while both Herweijer and Hendriks both disclose devices where a cryotherapy and acid treatment are applied to treat skin lesions, they are both contained within the same reservoir/housing so Herweijer in view of Hendriks fail to disclose that the acid body and the cryogenic body are detachably engaged, thereby forming an engaged configuration.
However, Chiappetta discloses that the acid body (needle hub 50) and the cryogenic body (needle cover assembly 10) are detachably engaged, thereby forming an engaged configuration (see Figs. 1-2; Col. 3, lines 10-11: The proximal end of inner sleeve 20 fits snugly on the needle hub 50; Col. 2, lines 55-56: The needle cover assembly 10 of this invention includes an inner sleeve 20 and an outer sleeve 30). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the combined application of cryotherapy and acid treatment of Herweijer in view of Hendriks to the combined nested applicator design of Chiappetta for the purpose of minimizing the number of separate items (Chiappetta: Col. 4, line 15). Where in this modification, Hendriks’ acid body (applicator 1) and Herweijer’s cryogenic body (applicator 4) are modified to be Chiappetta’s needle hub 50 and needle cover assembly 10, respectively. Chiappetta’s needle cover assembly 10 includes inner sleeve 20 and outer sleeve 30, which corresponds to and modifies the cryogenic housing and cryogenic applicator head of Herweijer: sleeve portion 5 and wall portion 7, respectively. Additionally, Chiappetta’s needle hub 50 comprises needle 55 and in the modification of Hendriks’ acid body (applicator 1) to Chiappetta’s needle hub 50, it would include modifying Hendriks’ nozzle 41 to Chiappetta’s needle 55 as they are both modes of precise liquid delivery and have distinct shapes that enable coupling. 
Regarding claim 5, Herweijer in view of Hendriks and Chiappetta disclose that the cryogenic applicator head (Herweijer: wall container 7, modified to Chiappetta’s inner sleeve 20) is positioned between the coolant container (Herweijer: container 1, which is within housing/sleeve portion 5 and where Herweijer’s housing/sleeve portion 5 is modified to Chiappetta’s outer sleeve 30) and the acid body (Hendriks’ applicator 1 modified to be Herweijer’s needle hub 50). 
Regarding claim 6, Herweijer in view of Hendriks discloses that the cryogenic applicator head (Herweijer: wall portion 7) comprises a distal end portion (contact member 11), but Herweijer’s applicator is on the distalmost tip of the cryogenic applicator head, not separate pieces (e.g., applicators where the active component is in the container and the applicator is in the cap), so Herweijer in view of Hendriks fail to disclose that the distal end portion is opposite to its applicator end portion, whereby said distal end portion is configured for receiving the acid dispenser head. 
However, Chiappetta discloses that the cryogenic applicator head (Herweijer’s wall portion 7, modified to Chiappetta’s inner sleeve 20) comprises a distal end portion (Chiappetta’s region opposite absorbent material 25; proximal end of inner sleeve 20), opposite to its applicator end portion (absorbent material 25), whereby said distal end portion is configured for receiving the acid dispenser head (Chiappetta: Col. 3, lines 10-11: The proximal end of inner sleeve 20 fits snugly on the needle hub 50; where needle hub 50 comprises needle 55 and in the modification of Hendriks’ acid body (applicator 1) to Chiappetta’s needle hub 50, it would include modifying Hendriks’ nozzle 41 to Chiappetta’s needle 55 as they are both modes of precise liquid delivery). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the applicator location of Herweijer in view of Hendriks to the nested applicator design of Chiappetta for the purpose of minimizing the number of separate items and to minimize evaporation of the drug from absorbent material 25 and to maintain a sterile barrier (Chiappetta: Col. 4, line 15, Col. 3, lines 29-31). 
Regarding claim 7, Herweijer in view of Hendriks disclose that that the housing (Herweijer: sleeve portion 5) comprises an end portion (the part of the sleeve portion that is connected to the container 1), but Herweijer’s applicator is on the distalmost tip of the cryogenic applicator head, not separate pieces (e.g., applicators where the active component is in the container and the applicator is in the cap), so Herweijer in view of Hendriks fail to disclose that the end portion defines a cryogenic receptacle that is configured for receiving the applicator end portion of the cryogenic applicator head.
However, Chiappetta discloses that that the housing (Herweijer’s sleeve portion 5, modified to Chiappetta’s outer sleeve 30) comprises an end portion (the opening of outer sleeve 30), whereby said end portion defines a cryogenic receptacle (inner portion of Chiappetta’s outer sleeve 30) that is configured for receiving the applicator end portion of the cryogenic applicator head (Herweijer’s wall portion 7, modified to Chiappetta’s inner sleeve 20 containing absorbent material 25; Chiappetta: Col. 3, lines 25-30: Outer sleeve 30 fits snugly over at least that portion of inner sleeve 20). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the end portion of Herweijer in view of Hendriks to the end portion and nested applicator design of Chiappetta for the purpose of minimizing the number of separate items and to minimize evaporation of the drug from absorbent material 25 and to maintain a sterile barrier (Chiappetta: Col. 4, line 15, Col. 3, lines 29-31). In this modification, Herweijer’s applicator head has been modified to be a cap-like structure that engages with the coolant in the housing but the other structural details of the cryogenic applicator head/container are still those of Herweijer unless otherwise stated.
Regarding claim 8, Herweijer in view of Hendriks and Chiappetta disclose that the coolant container (Herweijer: container 1) has a coolant outlet (Herweijer: outlet tube 2) for the coolant and a coolant valve (Herweijer: [0035]: a valve (not shown) and an outlet tube 2) communicating with said coolant outlet, whereby the cryogenic receptacle (where Herweijer’s container & outlet/valve is within Chiappetta’s outer sleeve 30 & the cryogenic receptacle is the interior region of Chiappetta’s outer sleeve 30) is in coolant communication with said coolant outlet (where in the modification of Herweijer’s housing to be within Chiappetta’s outer sleeve 30 and comprise an end portion (the opening of Chiappetta’s outer sleeve 30), the coolant outlet of the coolant container would be in coolant communication with the cryogenic receptacle(the interior region of the outer sleeve 30 near the opening)). 
Regarding claim 9, Herweijer in view of Hendriks and Chiappetta disclose that the cryogenic applicator head (Herweijer: wall container 7, modified to Chiappetta’s inner sleeve 20 and absorbent material 25 for connectivity and placement, additional structural features and details are still those of Herweijer unless otherwise stated) comprises a heat exchanger (Herweijer: porous member 9; where porous member 9 is on wall container 7 that has been modified to Chiappetta’s inner sleeve 20 and the porous member 9 is placed where Chiappetta’s absorbent material 25 resides) that is in heat exchange contact with the cryogenic tip (Herweijer: [0041]: a heat exchanger comprising a porous member 9), said cryogenic tip (Herweijer: contact member 11) comprising a metal and/or a ceramic (Herweijer: [0041]: contact member 11 can be a separate part attached to porous member 9, but it may also be integrated in the porous member, while it is made impermeable, for example by melting, impregnating or adding a separate part or layer of metal or plastic to porous member 9); in the engaged configuration of the cryogenic body (Herweijer: applicator 4, modified to Chiappetta’s outer sleeve 30), said heat exchanger is in coolant communication with the cryogenic receptacle (the interior region of Chiappetta’s outer sleeve 30; Chiappetta: Col. 3, lines 25-30: Outer sleeve 30 fits snugly over at least that portion of inner sleeve 20 carrying absorbent material 25. The engagement between outer sleeve 30 and inner sleeve 20 should be airtight to minimize evaporation of the drug from absorbent material 25 and to maintain a sterile barrier; where in the combination of Chiappetta and Herweijer, since Chiappetta’s outer sleeve fits snugly over Chiappetta’s porous surface (absorbent material 25), the combination of Chiappetta and Herweijer would place the cryogenic receptacle in coolant communication with Herweijer’s heat exchanger); said heat exchanger further comprises a porous member adapted for conducting the coolant (Herweijer: [0041]: a heat exchanger comprising a porous member 9, for example made from a material having good heat conducting properties).
Regarding claim 10, Herweijer in view of Hendriks and Chiappetta disclose that the cryogenic applicator head (Herweijer: wall portion 7, modified to Chiappetta’s inner sleeve 20 and absorbent material 25 for connectivity and placement, additional structural features and details are still those of Herweijer unless otherwise stated) comprises two or more ribs (Herweijer: recesses 20; in Fig. 4, the many recesses 20 are shown to mate with wall portion 7 such that they would create ribs on the interior of wall portion 7) that radially surround a volume (Herweijer: chamber 8), whereby said volume is configured for receiving a cryogenic tip ([0041]: Mounted within chamber 8 is a heat exchanger comprising a porous member 9 … On the end of porous member 9 remote from outlet tube 2 and adjacent the wall portion of applicator 4, there is provided a contact member 11 to contact the site to be treated); in the engaged configuration of the cryogenic body (Herweijer: applicator 4, modified to Chiappetta’s outer sleeve 30), said cryogenic tip (Herweijer: contact member 11, which is connected to porous member 9 that is modified to be in Chiappetta’s location of absorbent material 25) is in coolant communication with the cryogenic receptacle (the interior region of Chiappetta’s outer sleeve 30; Chiappetta: Col. 3, lines 25-30: Outer sleeve 30 fits snugly over at least that portion of inner sleeve 20 carrying absorbent material 25. The engagement between outer sleeve 30 and inner sleeve 20 should be airtight to minimize evaporation of the drug from absorbent material 25 and to maintain a sterile barrier; where in the combination of Chiappetta and Herweijer, since Chiappetta’s outer sleeve fits snugly over Chiappetta’s porous surface (absorbent material 25), the combination of Chiappetta and Herweijer would place the cryogenic receptacle in coolant communication with Herweijer’s contact member 11).
Regarding claim 11, Herweijer in view of Hendriks and Chiappetta disclose that the kit comprises at least one, replaceable cryogenic tip (Herweijer: porous member 26, disposed on contact member 11; [0059]: applicator 4 can be used in combination with an ingredient, in particular active ingredient. In the embodiment shown, the active ingredient is accommodated in a porous member 26, such as a foam disposable).
Regarding claim 12, Herweijer in view of Hendriks and Chiappetta disclose that said cryogenic tip is a foam tip (Herweijer: porous member 26, disposed on contact member 11; [0059]: applicator 4 can be used in combination with an ingredient, in particular active ingredient. In the embodiment shown, the active ingredient is accommodated in a porous member 26, such as a foam disposable).
Regarding claim 14, Herweijer discloses that that said coolant comprises isopentane, 1,1-difluoroethane, propane, isobutane, and/or dimethyl ether (Herweijer: [0035]: The refrigerant can be selected depending on the particular application of the device and the required temperatures. In this case it is an aerosol containing butane/propane, but can also be liquefied CO2 or any other useful refrigerant.  Refrigerant is to mean any liquid or gas which is able to extract heat due to evaporation and/or expansion or other cooling processes. So, for example, also propellants that have a cooling effect are considered to be a refrigerant).
Regarding claim 15, Herweijer in view of Hendriks disclose that said acidic composition comprises salicylic acid, formic acid, lactic acid, trichloroacetic acid, monochloroacetic acid, and/or one or more fruit acids (Hendriks: [0011]: (i) the acid comprises one or more acids selected from the group consisting of trichloro acetic acid, salicylic acid, formic acid, glycolic acid, dichloro acetic acid, monochloro acetic acid, boric acid, nitric acid, sulfuric acid, phosphoric acid, oxalic acid, lactic acid…; where glycolic acid and citric acid are fruit acids).
Regarding claim 17, Herweijer in view of Hendriks discloses that the cryogenic applicator head (Herweijer: wall portion 7) comprises a distal end portion (contact member 11), but Herweijer’s applicator is on the distalmost tip of the cryogenic applicator head, not separate pieces (e.g., applicators where the active component is in the container and the applicator is in the cap), so Herweijer in view of Hendriks fail to disclose that the distal end portion is opposite to its applicator end portion, whereby said distal end portion is configured for receiving the acid dispenser head. 
However, Chiappetta discloses that the cryogenic applicator head (Herweijer’s wall portion 7, modified to Chiappetta’s inner sleeve 20 in claim 5) comprises a distal end portion (Chiappetta’s region opposite absorbent material 25; proximal end of inner sleeve 20), opposite to its applicator end portion (absorbent material 25), whereby said distal end portion is configured for receiving the acid dispenser head (Chiappetta: Col. 3, lines 10-11: The proximal end of inner sleeve 20 fits snugly on the needle hub 50; where needle hub 50 comprises needle 55 and in the modification of Hendriks’ acid body (applicator 1) to Chiappetta’s needle hub 50, it would include modifying Hendriks’ nozzle 41 to Chiappetta’s needle 55 as they are both modes of precise liquid delivery). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the applicator location of Herweijer in view of Hendriks to the nested applicator design of Chiappetta for the purpose of minimizing the number of separate items and to minimize evaporation of the drug from absorbent material 25 and to maintain a sterile barrier (Chiappetta: Col. 4, line 15, Col. 3, lines 29-31). 
Regarding claim 18, Herweijer in view of Hendriks disclose that that the housing (Herweijer: sleeve portion 5) comprises an end portion (the part of the sleeve portion that is connected to the container 1), but Herweijer’s applicator is on the distalmost tip of the cryogenic applicator head, not separate pieces (e.g., applicators where the active component is in the container and the applicator is in the cap), so Herweijer in view of Hendriks fail to disclose that the end portion defines a cryogenic receptacle that is configured for receiving the applicator end portion of the cryogenic applicator head.
However, Chiappetta discloses that that the housing (Herweijer’s sleeve portion 5, modified to Chiappetta’s outer sleeve 30) comprises an end portion (the opening of outer sleeve 30), whereby said end portion defines a cryogenic receptacle (inner portion of Chiappetta’s outer sleeve 30) that is configured for receiving the applicator end portion of the cryogenic applicator head (Herweijer’s wall portion 7, modified to Chiappetta’s inner sleeve 20 containing absorbent material 25; Chiappetta: Col. 3, lines 25-30: Outer sleeve 30 fits snugly over at least that portion of inner sleeve 20). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the end portion of Herweijer in view of Hendriks to the end portion and nested applicator design of Chiappetta for the purpose of minimizing the number of separate items and to minimize evaporation of the drug from absorbent material 25 and to maintain a sterile barrier (Chiappetta: Col. 4, line 15, Col. 3, lines 29-31).
Regarding claim 19, Herweijer in view of Hendriks disclose that that the housing (Herweijer’s sleeve portion 5) comprises an end portion (the part of the sleeve portion that is connected to the container 1), but Herweijer’s applicator is on the distalmost tip of the cryogenic applicator head, not separate pieces (e.g., applicators where the active component is in the container and the applicator is in the cap), so Herweijer in view of Hendriks fail to disclose that the end portion defines a cryogenic receptacle that is configured for receiving the applicator end portion of the cryogenic applicator head.
However, Chiappetta discloses that that the housing (Herweijer’s sleeve portion 5, modified to Chiappetta’s outer sleeve 30) comprises an end portion (the opening of outer sleeve 30), whereby said end portion defines a cryogenic receptacle (inner portion of Chiappetta’s outer sleeve 30) that is configured for receiving the applicator end portion of the cryogenic applicator head (Herweijer’s wall portion 7, modified to Chiappetta’s inner sleeve 20 containing absorbent material 25; Chiappetta: Col. 3, lines 25-30: Outer sleeve 30 fits snugly over at least that portion of inner sleeve 20). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the end portion of Herweijer in view of Hendriks to the end portion and nested applicator design of Chiappetta for the purpose of minimizing the number of separate items and to minimize evaporation of the drug from absorbent material 25 and to maintain a sterile barrier (Chiappetta: Col. 4, line 15, Col. 3, lines 29-31).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Herweijer in view of Hendriks and Chiappetta as applied to claim 4 above, and further in view of McCollum et al. (WO 2017/096212), herein referred to as “McCollum”.
Regarding claim 13, Herweijer in view of Hendriks and Chiappetta all disclose devices that would generally be within the stated range: Herweijer’s can capacity is small ([0035]: The can may have a capacity of 25-250 ml, more particular 50-100 ml, for example) & the applicator could be expected to add on a couple of centimeters, Hendriks’ disclosure notes distance d ([0035]: a distance d of the nozzle 41, such as within a distance of 0-5 cm, like 0.5-5 cm, such as 0.5-2 cm), which as shown in Fig. 1 would show the entire applicator to be on the range of 3d (so likely around ~10-15 centimeters total), and Chiappetta’s dual applicator needle cover assembly would also likely be within the stated range, given the size of standard hypodermic needles but Herweijer in view of Hendriks and Chiappetta fail to explicitly disclose that the length of the kit is between 60 mm and 240 mm.
However, McCollum discloses a handheld cryogenic device (Abstract: portable, personal, reusable, cryotherapy unit; Fig. 1A) and that the length of the kit (container 12) is between 60 mm and 240 mm ([0038]: The length of the container 12 can be any convenient length for carrying and application, but 2"-6" yields a useful range in heights for container 12; [0044]: For the spherical applicator ends 16, these can be of any size desired generally associated with the diameter of the container 12, however a diameter range of 3/8" - 1 ½"; 2 3/8” = ~60 mm & 7.5” = ~191 mm). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the length of the kit of Herweijer in view of Hendriks and Chiappetta to the length stated in McCollum for the purpose of allowing the kit to be easily gripped, to provide for a sufficient about of fluid within, and for ease of carrying and application (McCollum: [0038]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tarlow (US 20160220799): dual end handheld topical applicator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794